Taliaferro, J.
This is an action to render executory a judgment obtained by the plaintiffs against the defendants in the State of Mississippi. , The defendants excepted to the proceeding on the ground that the petition and transcript filed with it, set out no cause of action ; and under the allegations of the petition and the transcript setting up. more judgments than one, each in'favor of a separate plaintiff, the plaintiffs have no right to join in one suit, and prosecute a joint action on their separate and distinct judgments.
The defendants filed an answer denying the legal existence of either of tho four judgments alleged upon; and if ever rendered, it was. without citation, and without answer filed by defendants to the merits. No action seoms to have been taken by tlie lower court upon the-exception before rendering its judgment, and of this the defendants complain as irregular.
Judgment was given in favor of the plaintiffs, rendering the Mississippi judgment executory, and the defendants have appealed.
We find no note of evidence in the record. In such a.case we will presume the court a qua, in rendering its judgment, proceeded on. proper evidence. The judgment sought to be made executory, appears, to have been duly rendered and tlie record properly authenticated.
It is therefore ordered, adjudged and decreed that the judgment of tho district court he affirmed with costs.